ICJ_160_NuclearDisarmament_MHL_GBR_2016-10-05_JUD_01_PO_12_EN.txt. 1063




           DISSENTING OPINION OF JUDGE ROBINSON



   I disagree with the majority’s conclusion that there is no dispute in this case —
Role of the Court as envisaged by the United Nations Charter — Linear
development of the Court’s case law stressing objectivity, flexibility and substance
over form in the determination of dispute — The Court’s enquiry is empirical and
pragmatic, focused simply on whether or not the evidence reveals clearly opposite
views — Court’s case law does not support criterion applied by the majority that
the Respondent was aware or could not have been unaware that its views were
“positively opposed” by the Applicant — Awareness may be confirmatory, but is
not a prerequisite for determining the existence of a dispute — The Court has
previously relied upon post-Application evidence as determinative of the existence
of a dispute — Even if the test set out by the majority is applied to the facts of the
case, there is a dispute between the Parties.




  1. In this opinion, I explain why I have dissented from the majority
decision that there was no dispute between the Marshall Islands and the
United Kingdom.

                                I. Introduction

   2. In the period of twenty months that I have served on this Court, I
have been privileged to consider the interpretation and application of ﬁve
treaties in cases before the Court. But I dare say that, were I to examine
another ﬁfty treaties in the rest of my term, none would be, by virtue of
the existential threat to mankind posed by nuclear weapons, as critically
important for the work of the Court and the interests of the international
community as the Treaty on the Non-Proliferation of Nuclear
Weapons (NPT) that is the subject of the Marshall Islands v. United King-
dom case.

   3. The United Nations Charter has assigned the Court a special role,
giving it a particular relevance in the maintenance of international
peace and security through the exercise of its judicial functions. It is
regrettable that the majority did not seize the opportunity presented by
this case to demonstrate the Court’s sensitivity to that role. It
is even more regrettable that this failure could have been avoided
had the Court simply followed its own case law. The Court’s case law has
been consistent in the approach to be adopted in determining

234

1064       nuclear arms and disarmament (diss. op. robinson)

the existence of a dispute; an approach that is not reﬂected in the
Judgment.
   4. The jurisprudence of the Court calls for an objective, ﬂexible and
pragmatic approach in determining the existence of a dispute. It is ﬁrmly
established in the Court’s jurisprudence that a dispute arises where, exam-
ined objectively, there are “clearly opposite views concerning the question
of the performance or non-performance” 1 of a State’s obligations. There
is not a single case in the Court’s case law that authorizes the majority’s
proposition that the determination of the existence of a dispute requires a
ﬁnding of the respondent’s awareness of the applicant’s positive opposi-
tion to its views; that is, that the absence of evidence of the respondent’s
awareness of the other party’s opposing view is fatal to a ﬁnding that a
dispute exists.
   5. The requirement that there be a “dispute” is designed to ensure that
what the Court is being asked to decide is susceptible to its authority and
competence, or, as Judge Fitzmaurice in his separate opinion in Northern
Cameroons said, the dispute must be “capable of engaging the judicial
function of the Court” 2. It is a question of the nature and character,
determined objectively, of the claim presented to the Court. It is not
about mandating that an applicant State jump through various hoops
suggesting a formal approach before it can appear in the Great Hall of
Justice.

   6. The Court and its predecessor, the Permanent Court of Interna-
tional Justice (PCIJ), have developed a signiﬁcant body of jurisprudence
interpreting the requirement that the Court can only decide a “dispute”
or “legal dispute”, as discussed in the next section of this opinion. How-
ever, it is important to note, that while many respondents have raised the
objection that the Court does not have jurisdiction because there is no
dispute, the Court has more often than not rejected this objection 3. This
is in keeping with a ﬂexible approach to ﬁnding a dispute — the criteria
    1 Interpretation of Peace Treaties with Bulgaria, Hungary and Romania, First Phase,

Advisory Opinion, I.C.J. Reports 1950, p. 74.
    2 Judge Fitzmaurice, separate opinion to case concerning the Northern Cameroons

(Cameroon v. United Kingdom), Preliminary Objections, Judgment, I.C.J. Reports 1963, p. 98.
    3 See, for example, the cases cited later in this opinion. In Alleged Violations, the Court

determined that “Nicaragua makes two distinct claims — one that Colombia has violated
Nicaragua’s sovereign rights and maritime zones, and the other that Colombia has breached
its obligation not to use or threaten to use force”. The Court found that there was a dispute
in respect of the ﬁrst claim and no dispute in respect of the second. Alleged Violations
of Sovereign Rights and Maritime Spaces in the Caribbean Sea (Nicaragua v. Colombia),
Preliminary Objections, Judgment, I.C.J. Reports 2016 (I), pp. 31, 33, paras. 67, 74, 78. See
also Christian Tomuschat, Commentary to Article 36, Andreas Zimmermann et al. (eds.),
The Statute of the International Court of Justice: A Commentary (2nd edition, 2012), p. 642,
para. 9:
      “[w]ith this limitation [that the applicant must advance a legal claim], the concept of
      jurisdiction has always been interpreted in a truly broad sense. As far as can be seen,
      no case has been rejected as not encapsulating a dispute.”


235

1065       nuclear arms and disarmament (diss. op. robinson)

for determining the existence of a dispute are not intended to create a
high bar.

  Before examining the Court’s case law, I look brieﬂy at the Court’s role
under the United Nations Charter.


                   II. The Role of the Court as Envisaged
                        by the United Nations Charter

   7. An objective, ﬂexible and pragmatic approach to ﬁnding a dispute
is called for by the role envisaged for the Court by the United Nations
Charter. As I explained in my separate opinion in the case concerning
Certain Activities/Construction of a Road issued in December 2015:

         “The United Nations Charter also highlights the important role the
      Court has in the peaceful settlement of disputes, ‘the continuance of
      which is likely to endanger the maintenance of international peace
      and security’ and thus undermine the purposes of the United Nations
      Charter 4. Article 92 of the United Nations Charter identiﬁes the
      Court as the principal judicial organ of the United Nations and pro-
      vides that its Statute — annexed to the United Nations Charter — is
      an integral part of the United Nations Charter. Article 36 (3) of the
      United Nations Charter provides that the Security Council ‘should
      also take into consideration that legal disputes, as a general rule, be
      referred by the parties to the International Court of Justice’. It is thus
      clear that the Court is expected, through its judicial function, to con-
      tribute to the maintenance of international peace and security. There-
      fore, the discharge by the Court of its judicial functions is not
      peripheral to, but is an integral part of the post-World War II system
      for the maintenance of international peace and security.” 5

   8. The Court has a diﬀerent relationship with the United Nations Char-
ter from that between the PCIJ and the Covenant of the League of
Nations. Although the latter provided for the establishment of the PCIJ,
it gave that Court no pre-eminence in relation to other methods of
international dispute resolution 6. The United Nations Charter, on the

  4  Article 33 of the UN Charter.
  5  Judge Robinson, separate opinion in the case concerning Certain Activities Carried
Out in Nicaragua in the Border Area (Costa Rica v. Nicaragua) and Construction of a
Road in Costa Rica along the San Juan River (Nicaragua v. Costa Rica), Judgment, I.C.J.
Reports 2015 (II), p. 815, para. 30.
  6   Article 14 of the Covenant of the League of Nations reads:
      “[t]he Council shall formulate and submit to the Members of the League for adoption

236

1066        nuclear arms and disarmament (diss. op. robinson)

other hand, identiﬁes the Court as the “principal judicial organ of the
United Nations” 7. Each party to the United Nations Charter is ipso
facto party to the ICJ Statute. This is logically linked to (i) Arti-
cle 36 (3) — that while States may choose between a variety of dispute
resolution methods, Article 36 (3) envisages that legal disputes should —
as a general rule — be referred to the ICJ; and (ii) Article 1 (1), identify-
ing the purposes of the United Nations as including “to bring about by
peaceful means, and in conformity with the principles of justice and inter-
national law, adjustment or settlement of international disputes or situa-
tions which might lead to a breach of the peace” 8. “Having recourse to
the ICJ, whose function is to decide disputes in accordance with interna-
tional law . . . is the most obvious way to realize that purpose.” 9 There-
fore the Court’s exercise of its judicial functions cannot be divorced from
the architecture of the system established to respond to the atrocities of
World War II. The Court was intended to play a positive role in the
maintenance of international peace and security. It is diﬃcult to see how
the Court can discharge its responsibility to contribute to the mainte-
nance of international peace and security through the peaceful settlement
of disputes, if it establishes additional criteria that have no basis in its
case law, thus making it more diﬃcult for parties to avail themselves of its
jurisdiction.




       plans for the establishment of a Permanent Court of International Justice. The Court
       shall be competent to hear and determine any dispute of an international character
       which the parties thereto submit to it. The Court may also give an advisory opinion
       upon any dispute or question referred to it by the Council or by the Assembly.”
  Article 13 states:
          “Disputes as to the interpretation of a treaty, as to any question of international
       law, as to the existence of any fact which if established would constitute a breach of
       any international obligation, or as to the extent and nature of the reparation to be
       made for any such breach, are declared to be among those which are generally suit-
       able for submission to arbitration or judicial settlement.
          For the consideration of any such dispute, the court to which the case is referred
       shall be the Permanent Court of International Justice, established in accordance with
       Article 14, or any tribunal agreed on by the parties to the dispute or stipulated in any
       convention existing between them.”
   7   Article 92 of the UN Charter.
   8   Thomas Giegerich, Commentary to Article 36 (above note 3), p. 154, para. 52.
  9 Ibid. See also United States Diplomatic and Consular Staff in Tehran (United States of

America v. Iran), Judgment, I.C.J. Reports 1980, p. 22, para. 40.
          “It is for the Court, the principal judicial organ of the United Nations, to resolve
       any legal questions that may be in issue between parties to a dispute; and the resolu-
       tion of such legal questions by the Court may be an important, and sometimes deci-
       sive, factor in promoting the peaceful settlement of the dispute.”

237

1067      nuclear arms and disarmament (diss. op. robinson)

                     III. The Court’s Jurisprudence

  9. In paragraph 41 of the Judgment, the majority states:
         “The evidence must show that the parties ‘hold clearly opposite
      views’ with respect to the issue brought before the Court . . . As
      reﬂected in previous decisions of the Court in which the existence of
      a dispute was under consideration, a dispute exists when it is demon-
      strated, on the basis of the evidence, that the respondent was aware,
      or could not have been unaware, that its views were ‘positively
      opposed’ by the applicant (Alleged Violations of Sovereign Rights and
      Maritime Spaces in the Caribbean Sea (Nicaragua v. Colombia), Pre-
      liminary Objections, Judgment, I.C.J. Reports 2016 (I), p. 32, para. 73;
      Application of the International Convention on the Elimination of All
      Forms of Racial Discrimination (Georgia v. Russian Federation), Pre-
      liminary Objections, Judgment, I.C.J. Reports 2011 (I), p. 99, para. 61,
      pp. 109-110, para. 87, p. 117, para. 104).”


It is on the basis of this ﬁnding that the majority upholds the Respon-
dent’s objection that there is no dispute in this case. The burden of this
opinion is that this holding is, as is shown by the analysis of the Court’s
case law below, incorrect, as a matter of doctrine, of law, and of fact.


                1. The Mavrommatis Palestine Concessions
  10. Mavrommatis was a Greek national who owned “concessions for
certain public works to be constructed in Palestine” under contracts and
agreements signed with the Ottoman Empire. The Government of the
Greek Republic, espousing the claim of its national, claimed that the
Government of Palestine and the Government of His Britannic Majesty
(Great Britain), by virtue of its power as a Mandate, failed to recognize
the extent of Mavrommatis’s rights under two groups of concessions, and
requested that the PCIJ order the payment of compensation as a result.
The claim was brought under Article 9 of Protocol XII annexed to the
Peace Treaty of Lausanne 1923, and Articles 11 and 26 of the Mandate
for Palestine conferred on Britain 1922.

  11. The British Government objected to the PCIJ’s jurisdiction, and
the PCIJ proceeded to examine whether or not it had jurisdiction under
Article 26 of the Mandate. Article 26 gave the PCIJ jurisdiction over dis-
putes “between the Mandatory and another Member of the League of
Nations relating to the interpretation or the application of the provisions
of the Mandate”, that could not “be settled by negotiation”. In determin-
ing that there was a dispute susceptible to its jurisdiction, the PCIJ pro-
ceeded to set out its famous dictum on the deﬁnition of a dispute:

238

1068          nuclear arms and disarmament (diss. op. robinson)

“[a] dispute is a disagreement on a point of law or fact, a conﬂict of legal
views or of interests between two persons” 10.

   12. The PCIJ found that the dispute “certainly possess[ed] these
characteristics” 11. The Greek Republic was asserting that the Palestinian
or British authorities had treated one of its citizens in a manner incom-
patible with international law obligations by which they were bound, and
had requested an “indemnity” on this basis 12.
   13. In this case, which is very much the Alpha in the Court’s examina-
tion of the criteria for the existence of a dispute, and which is cited in the
Judgment at paragraph 37, there is no reference, express or implied, to
the mental state of the respondent State, as a criterion for the existence of
a dispute. The focus of the case is simply on a disagreement or conﬂict
between the Parties. Implicit in the dictum from Mavrommatis is that, in
determining the existence of a dispute, the Court carries out an analysis
of the facts that may show a conﬂict of legal views or interests; there is no
suggestion that this analysis is in any way inﬂuenced by the respondent’s
awareness of the applicant’s position.



   14. The Mavrommatis deﬁnition has been frequently relied upon by the
Court, as the brief survey of jurisprudence below reveals. Although the
deﬁnition of a dispute has been developed and consolidated over time,
these developments have, for the most part, followed a path that is in line
with the position taken in Mavrommatis. The addition of awareness as a
prerequisite for a ﬁnding of a dispute, on the other hand, is not a minor
deviation, but represents a seismic change in what the Court requires
before it will proceed to examine the merits of a claim 13. Attempts to
debunk Mavrommatis from its pedestal will fail. Mavrommatis will always
retain its signiﬁcance when considering what constitutes a “dispute” for
the purposes of Article 36 of the Statute, not merely because it was the
ﬁrst case to set out a deﬁnition, but more importantly because it identiﬁes
the parameters of a dispute between States.




   10    Mavrommatis Palestine Concessions, Judgment No. 2, 1924, P.C.I.J., Series A, No. 2,
p. 11.
   11 Ibid.
   12 Ibid., p. 12.
   13 See, for example, Robert Kolb’s examination of the Court’s jurisprudence up until

[2009], where he notes that the Mavrommatis deﬁnition has been followed “in a remark-
ably consistent and continuous way”, although it “has now and then been subjected to
subtle minor variations, and also to some rather questionable additions”. Robert Kolb,
The International Court of Justice (Hart Publishing, 2013), p. 302.


239

1069      nuclear arms and disarmament (diss. op. robinson)

                   2. Interpretation of Peace Treaties Case
   15. By means of a resolution dated 22 October 1949, the General
Assembly decided to request an advisory opinion on two questions
relating to the Treaties of Peace signed with Bulgaria, Hungary and
Romania.
   16. The ﬁrst question put before the Court was whether or not diplo-
matic exchanges between Bulgaria, Hungary and Romania and “certain
Allied and Associated Powers signatories to the Treaties of Peace” regard-
ing the implementation of certain provisions in those treaties disclosed
“disputes” subject to the dispute settlement provisions of those treaties.
The diplomatic exchanges included concerns and accusations regarding
the observance of human rights and fundamental freedoms by the three
Governments. In order to determine this question, the Court divided the
issues, and examined, ﬁrst, whether or not the diplomatic exchanges dis-
closed any disputes per se.


   17. The Court started by setting out its now oft-repeated mantra:
“[w]hether there exists an international dispute is a matter for objective
determination” 14. In my view, this is one of the Court’s most important
dicta in determining the criteria for a dispute. The logical result of objec-
tive determination is that: “[t]he mere denial of the existence of a dispute
does not prove its non-existence” 15.

   18. In its application to the facts, the Court noted that the diplomatic
exchanges included allegations that the Governments of Bulgaria, Roma-
nia and Hungary had violated various provisions of the Peace Treaties
and requested that they take remedial measures. Bulgaria, Romania and
Hungary, on the other hand, denied the charges. The exchanges thus
showed that “[t]here has . . . arisen a situation in which the two sides hold
clearly opposite views concerning the question of the performance or
non-performance of certain treaty obligations” 16. On this basis, the Court
concluded that international disputes had arisen 17.


   19. Here again, as in Mavrommatis, the question of the awareness of
the respondent, was not a factor. The focus was not on Bulgaria, Hun-
gary and Romania’s awareness of the dispute. The Court’s formulation,
that a dispute was present where “the two sides hold clearly opposite
views concerning the question of the performance or non-performance of
certain treaty obligations”, is a classic illustration of the application of an
  14 Interpretation of Peace Treaties with Bulgaria, Hungary and Romania, First Phase,

Advisory Opinion, I.C.J. Reports 1950, p. 74.
  15 Ibid.
  16 Ibid.
  17 Ibid., pp. 74-75.



240

1070      nuclear arms and disarmament (diss. op. robinson)

objective approach. It requires no more than that the Court simply look
at the parties’ positions, and determine whether they “have shown them-
selves as holding opposite views” 18; in doing so there is not the slightest
suggestion of the need to resort to any question of the respondent’s
awareness of the applicant’s position.




                           3. South West Africa Cases
   20. Liberia and Ethiopia both brought cases against South Africa,
which were joined by order of the Court on 20 May 1961. The applicants
alleged that South Africa was acting in violation of various provisions of
the Covenant of the League of Nations and the Mandate for
South West Africa, including by practising apartheid in its administration
of South West Africa. As a preliminary matter, the Court examined
whether or not the subject-matter of the Applications ﬁled by Liberia and
Ethiopia constituted a dispute between the Applicants and South Africa.
The Court repeated its deﬁnition of a dispute from the case of Mavrom-
matis Palestine Concessions (as set out above), and noted that it is not
suﬃcient for one party to assert or deny that a dispute exists, a position
consistent with the objective task that the Court has set itself:

        “A mere assertion is not suﬃcient to prove the existence of a dispute
      any more than a mere denial of the existence of the dispute proves its
      non-existence. Nor is it adequate to show that the interests of the two
      parties to such a case are in conﬂict. It must be shown that the claim
      of one party is positively opposed by the other.” 19

Applying this test to the facts of the case before it, the Court noted that
there could “be no doubt” about the existence of a dispute between the
parties in the South West Africa cases. A dispute was “clearly constituted”
by the opposing attitudes of the parties to South Africa’s performance of
its international obligations as Mandatory 20.

   21. Judge Morelli, in his dissenting opinion, drew a distinction between
a dispute and a disagreement; and between a dispute and a conﬂict of
interests. He noted that the opposing attitudes of the parties may consist

   18 Interpretation of Judgments Nos. 7 and 8 (Factory at Chorzów), Judgment No. 11,

1927, P.C.I.J., Series A, No. 13, pp. 10-11.
   19 South West Africa (Ethiopia v. South Africa; Liberia v. South Africa), Preliminary

Objections, Judgment, I.C.J. Reports 1962, p. 328.
   20 Ibid.



241

1071      nuclear arms and disarmament (diss. op. robinson)

of a “manifestation of the will” or a “course of conduct by means of
which the party pursuing that course directly achieves its own interest”
which is “inconsistent with the claim. And this is the case too where there
is in the ﬁrst place a course of conduct by one of the parties to achieve its
own interest, which the other party meets by a protest.” 21 The Judgment,
at paragraphs 40 and 57, also acknowledges the evidentiary value of a
party’s conduct in the determination of a dispute.


   22. Here, again, the Court made no explicit or implicit reference to
awareness as a criterion for ﬁnding the existence of a dispute. Rather, the
Court’s stress was on the Parties’ “opposing attitudes relating to the per-
formance of the obligations” 22. In searching for positive opposition, the
Court was reaﬃrming the test that it had set out in Interpretation of Peace
Treaties, that a dispute was constituted where the parties held “clearly
opposite views concerning the question of the performance or non-perfor-
mance” of international obligations. It was not developing a new test nor
establishing any additional criteria; whether States hold “clearly opposite
views” or whether “the claim of one party is positively opposed by the
other” is essentially the same question, inviting the same objective deter-
mination, without recourse to any mental element, such as awareness, on
the part of the respondent.




                     IV. Paragraph 41 of the Judgment

  23. The manner in which the Court considers opposition of views in
the current case calls for close examination. As noted above, paragraph 41
provides:
         “The evidence must show that the parties ‘hold clearly opposite
      views’ with respect to the issue brought before the Court (see para-
      graph 37 above). As reﬂected in previous decisions of the Court in
      which the existence of a dispute was under consideration, a dispute
      exists when it is demonstrated, on the basis of the evidence, that the
      respondent was aware, or could not have been unaware, that its views
      were ‘positively opposed’ by the applicant (Alleged Violations of Sov-
      ereign Rights and Maritime Spaces in the Caribbean Sea (Nicaragua v.

   21 Dissenting opinion of Judge Morelli, South West Africa (Ethiopia v. South Africa;

Liberia v. South Africa), Preliminary Objections, Judgment, I.C.J. Reports 1962, p. 567.
   22 Ibid., p. 328.



242

1072       nuclear arms and disarmament (diss. op. robinson)

      Colombia), Preliminary Objections, Judgment, I.C.J. Reports 2016 (I),
      p. 32, para. 73; Application of the International Convention on the
      Elimination of All Forms of Racial Discrimination (Georgia v.
      Russian Federation), Preliminary Objections, Judgment, I.C.J. Reports
      2011 (I), p. 99, para. 61, pp. 109-110, para. 87, p. 117, para. 104).”


   24. The ﬁrst point to note about this paragraph is that it plunges us,
quite unnecessarily, into the murky legal world of the state of mind of a
State. The emphasis placed on awareness would seem to introduce
through the back door a requirement that the Court has previously
rejected 23, i.e., an obligation on the applicant to notify the other State of
its claim.


  25. It is a misinterpretation of the approach set out by the Court in its
prior case law (and discussed earlier in this opinion) to state that the
determination that a dispute exists requires a showing of the respondent’s
awareness of the applicant’s positive opposition to its views. To establish
whether the parties hold clearly opposite views, it is suﬃcient to examine
the positions of the parties on the issue as objectively revealed by the evi-
dence before the Court, without regard to their awareness of the other
party’s position. It is, of course, perfectly possible to conduct an objective
examination of a subjective factor; however, the issue in this case is
whether there is any legal basis for that subjective element.


   26. In paragraph 41, the majority refers to two cases in support of its
position: Alleged Violations of Sovereign Rights and Maritime Space in the
Caribbean Sea (Nicaragua v. Colombia) (Alleged Violations) and Appli-
cation of the Convention on the Elimination of All Forms of Racial Dis-
crimination (Georgia v. Russian Federation) (Application of the CERD).
In paragraph 73 of Alleged Violations, cited by the majority, the Court
was responding to Colombia’s argument that Nicaragua had not
   23 See paragraph 38 of the Judgment. In Alleged Violations of Sovereign Rights and

Maritime Space in the Caribbean Sea (Nicaragua v. Colombia), Preliminary Objections,
Judgment, I.C.J. Reports 2016 (I), p. 32, para. 72, the Court stated:
         “Concerning Colombia’s argument that Nicaragua did not lodge a complaint
      of alleged violations with Colombia through diplomatic channels until long after it
      ﬁled the Application, the Court is of the view that although a formal diplomatic
      protest may be an important step to bring a claim of one party to the attention of
      the other, such a formal protest is not a necessary condition. As the Court held in
      the case concerning Application of the International Convention on the Elimination of
      All Forms of Racial Discrimination (Georgia v. Russian Federation), in determining
      whether a dispute exists or not, ‘[t]he matter is one of substance, not of form’ (Prelim-
      inary Objections, Judgment, I.C.J. Reports 2011 (I), p. 84, para. 30).”


243

1073       nuclear arms and disarmament (diss. op. robinson)

“indicate[d] . . . by any modality, that Colombia was violating . . .” 24 its
international obligations vis-à-vis Nicaragua, and had not raised any
complaints until it sent a diplomatic Note after the Application had been
ﬁled. The Court noted:
         “[A]lthough Nicaragua did not send its formal diplomatic Note to
      Colombia in protest at the latter’s alleged violations of its maritime
      rights at sea until 13 September 2014, almost ten months after the
      ﬁling of the Application, in the speciﬁc circumstances of the present
      case, the evidence clearly indicates that, at the time when the Appli-
      cation was ﬁled, Colombia was aware that its enactment of Decree
      1946 and its conduct in the maritime areas declared by the 2012 Judg-
      ment to belong to Nicaragua were positively opposed by Nicaragua.
      Given the public statements made by the highest representatives of
      the Parties, such as those referred to in paragraph 69, Colombia could
      not have misunderstood the position of Nicaragua over such diﬀer-
      ences.” (I.C.J. Reports 2016 (I), pp. 32-33, para. 73.)


   27. The Court’s statement represents the application of an objective
standard, with the Court eschewing formalities as a particular bar to ﬁnd-
ing a dispute. The Court examined the evidence presented and empha-
sized by the parties, including statements and conduct, to conclude that
there was positive opposition. Far from establishing awareness as a crite-
rion of the dispute, the references to awareness and understanding are
factual statements made in the speciﬁc circumstances of the case in sup-
port of the Court’s conclusion. There is no suggestion that these refer-
ences are an expression of a legal test. While the element of awareness
may sharpen the positive opposition, it is not expressed as a prerequisite
for that opposition. Moreover, the Court emphasized that the ﬁnding of
a dispute is a matter of substance and not of form 25.




  28. The majority’s reliance on Application of the CERD is as unsatis-
factory as the use it made of Alleged Violations. The Court’s primary pur-
pose in carrying out an examination of the documents and exchanges
presented by the applicant as evidence of a dispute was to establish
whether, in light of the speciﬁc objections raised, Russia was the intended
addressee of the documents, and, if so, whether the documents related to
the application or interpretation of the Convention on the Elimination of

   24 Alleged Violations of Sovereign Rights and Maritime Space in the Caribbean Sea

(Nicaragua v. Colombia), Preliminary Objections, Judgment, I.C.J. Reports 2016 (I), p. 28,
para. 55 et seq.
   25 Ibid., para. 50 and 72.



244

1074      nuclear arms and disarmament (diss. op. robinson)

All Forms of Racial Discrimination (CERD). In many instances, the
Court found that the documents were not addressed to Russia and, in any
event, that they did not reveal a dispute concerning the application and
interpretation of the CERD, as per Article 22.



   29. At the outset, it is worth noting the particular circumstances before
the Court in Application of the CERD. The Court upheld Russia’s second
preliminary objection in this case because it decided that Georgia had not
satisﬁed the negotiations and procedures expressly provided for in the
CERD before a dispute could be brought under Article 22. This decision
is of limited value as a precedent in the circumstances of this case.


   30. In any case, the passages relied upon by the majority do not sup-
port its conclusion that, the Court, in Application of the CERD, invoked
awareness as a requirement in the ﬁnding of a dispute. Given the Court’s
cautionary statement as to the signiﬁcance of the analysis it carried out in
Section II (4) of the Judgment, it is not at all clear how reliance on the
ﬁnding in paragraph 61 becomes helpful to the position of the majority.
Section II (4) is devoted to documents and statements from the period
before the CERD entered into force between the parties on 2 July 1999.
The Court was careful to explain in paragraph 50 that it was only carry-
ing out an examination of documents and statements in that period
because Georgia contended that its dispute with the Russian Federation
was “long-standing and legitimate and not of recent invention”. The
Court then went on to say that those earlier documents “may help to put
into context those documents or statements which were issued or made
after the entry into force of CERD between the Parties” 26. Why anyone
would rely on a dictum from that section in relation to the question of the
existence of a dispute is diﬃcult to understand, since, for the purposes of
that case, there could be no dispute which fell within the terms of CERD
between the parties at the time under examination, and the Court had
explained the limited and very speciﬁc context in which it was examining
documents and statements from that period.



   31. Paragraph 61 relevantly reads: “There is no evidence that this Par-
liamentary statement, directed at ‘separatists’ and alleging violations of
agreements which could not at that time have included CERD, was
known to the authorities of the Russian Federation.” One of the issues

   26 Application of the International Convention on the Elimination of All Forms of

Racial Discrimination (Georgia v. Russian Federation), Preliminary Objections, Judgment,
I.C.J. Reports 2011 (I), p. 94, para. 50.

245

1075      nuclear arms and disarmament (diss. op. robinson)

before the Court was Russia’s argument that it was not a party to a dis-
pute with Georgia; that and it was nothing more than a facilitator and
that the real disputants were Abkhazia and South Ossetia 27. Thus, the
reference to Russia’s lack of knowledge should also be viewed in light of
the fact that much of the evidence pointed to by Georgia as relevant to
the question of the existence of a dispute was actually directed to other
parties. The reference to Russia’s lack of knowledge was a factual state-
ment highlighting that Russia was not the addressee of the Parliamentary
statement. There is nothing, either in express or implied terms, in para-
graph 61 to suggest that the Court was setting up awareness or know-
ledge that its views were positively opposed on the part of the respondent
as a requirement for a ﬁnding of a dispute. The Court dismissed the
statement on the basis that it did not have any legal signiﬁcance in the
determination of the dispute.




  32. In paragraph 87, the Court notes that Russia was aware of a Geor-
gian Parliamentary action relating to Russia’s peacekeeping operations.
However, the Court makes this statement without seeking to develop it
and with no suggestion that this was a vital element in its consideration
of the question of the existence of a dispute. Indeed, the Court went on to
dismiss the documents as not having any legal signiﬁcance in the determi-
nation of the dispute. Again, the Court’s analysis must be viewed in light
of the disagreement about the proper parties to the dispute and, more
particularly, whether Georgia’s claims were made against Russia. The dif-
ﬁculty for the majority in relying upon paragraph 87 in support of its
position that awareness is a condition for the ﬁnding of a dispute is that
the Court in the Application of the CERD does not state this explicitly,
nor is there anything in the text that allows the reader to infer awareness
as such a condition. In fact, the Court does not develop its analysis in any
way beyond a factual statement of the particular circumstances surround-
ing the documents in question. Moreover, the majority decision itself
oﬀers no explanation as to how paragraph 87 is an authority for the
proposition that awareness is a prerequisite for the ﬁnding of the exis-
tence of a dispute.




   27 Application of the International Convention on the Elimination of All Forms of

Racial Discrimination (Georgia v. Russian Federation), Preliminary Objections, Judgment,
I.C.J. Reports 2011 (I), p. 87, para. 38.

246

1076      nuclear arms and disarmament (diss. op. robinson)

   33. The discussion in paragraph 104 of the Application of the CERD as
to whether a press release was brought to Russia’s attention is cited by
the majority as evidence that previous decisions set down awareness as a
condition of ﬁnding the existence of a dispute. The Court, in para-
graph 104, does not make clear the signiﬁcance to be attached to this
statement. It is expressed in terms that show that it is nothing more than
a simple statement of fact, which does not expressly or impliedly set out
an additional limb for the legal test for the ﬁnding of a dispute. Again,
the Court’s statement must be seen in the context of the particular facts
of the case: whether Russia was truly a party to the dispute, or whether
Georgia’s grievances lay elsewhere, and whether the dispute concerned
the interpretation and application of the CERD. In any event, the Court
dismissed the press release as having no legal signiﬁcance in the determi-
nation of the dispute.



   34. An inescapable comment on the four citations taken from Applica-
tion of the CERD and Alleged Violations in paragraph 41 is that, surely, if
the Court intended to set up awareness as a criterion for determining the
existence of a dispute, it would have spent much more time examining
and explaining the basis and rationale for its approach, including looking
at its case law. There would have been no need for the Court to introduce
an additional limb of the test in such an indirect and non-transparent
manner.


  35. The paragraphs relied upon by the majority as establishing aware-
ness as a criterion of a dispute should be contrasted with the establish-
ment of an “awareness” or “knowledge” test in other decisions of the
Court, and the care the Court takes in setting up a test of this nature. For
example, in the Bosnia Genocide case, the Court stated:



         “But whatever the reply to this question, there is no doubt that the
      conduct of an organ or a person furnishing aid or assistance to a
      perpetrator of the crime of genocide cannot be treated as complicity
      in genocide unless at the least that organ or person acted knowingly,
      that is to say, in particular, was aware of the speciﬁc intent (dolus
      specialis) of the principal perpetrator. 28”


   28 Application of the Convention on the Prevention and Punishment of the Crime

of Genocide (Bosnia and Herzegovina v. Serbia and Montenegro), Judgment, I.C.J.
Reports 2007 (I), p. 218, para. 421.

247

1077      nuclear arms and disarmament (diss. op. robinson)

Even though the element of knowledge or awareness is necessarily a part
of complicity in genocide, it is nonetheless noteworthy how assiduously
and explicitly the Court approaches the construction of a test which con-
tains the criterion of awareness.

   36. Moreover, if the three passages in Application of the CERD were
intended to set up an additional limb of the test for the existence of a
dispute, it is strange that they were not cited in paragraph 73 of Alleged
Violations. This is all the more peculiar as passages from Application of
the CERD were cited ﬁve times in the treatment of Colombia’s second
preliminary objection as authority for various other propositions in rela-
tion to the ﬁnding of a dispute.


   37. Signiﬁcantly, in Section II (6), where the Court did ﬁnd that the
evidence established the existence of a dispute between Russia and Geor-
gia, there is not a single reference to Russia’s awareness of Georgia’s
opposing views. The Court was content to conclude that the exchanges
showed that there was a dispute between the two countries about Russia’s
performance of its obligations under CERD. In fact, the Court continued
to be most concerned about the parties to the dispute and whether or not
the dispute was about the interpretation and application of CERD 29. It is
also noteworthy that, in the many instances in which the Court dis-
counted the documents and exchanges as having any legal value, it did so
without any reliance on Russia’s lack of awareness, including in relation
to the documents cited in paragraphs 61, 87 and 104 30. What this shows
is that the reference to awareness or knowledge in those three instances is
nothing more than a mere happenstance, similar to the references to
awareness and understanding in paragraph 73 of Alleged Violations. The
irresistible conclusion in the analysis of the four cited passages is that the
majority has confused the incidental with the essential.




   38. It is indeed striking that among the many cases in the Court’s juris-
prudence on the existence of a dispute the majority has only been able to
cite two cases in support of its position, one of which — Application of the
CERD — is of limited value as a precedent given the peculiarities of Arti-
cle 22 of the CERD, the other — Alleged Violations — clearly wrongly

   29 Application of the International Convention on the Elimination of All Forms of

Racial Discrimination (Georgia v. Russian Federation), Preliminary Objections, Judgment,
I.C.J. Reports 2011 (I), p. 120, para. 113.
   30 Ibid., paras. 62, 89 and 104.



248

1078     nuclear arms and disarmament (diss. op. robinson)

construed by the majority, and both of which were handed down in the
last six years. Implicit in these citations — from 2011 and 2016 — is an
acceptance that the jurisprudence prior to April 2011 does not support
the majority’s position. In reaching this conclusion, it should be recalled
that the passages cited by the majority do not contain references to prior
jurisprudence because they are, themselves, no more than factual state-
ments.



  39. In Application of the CERD, the Court importantly conﬁrmed that
the ﬁnding of a dispute is a matter of substance and not of form (as the
Judgment notes at paragraph 38). This is consistent with the pragmatic,
ﬂexible approach that has already been discussed in the context of former
jurisprudence. It follows that the Court’s case law has eschewed a formal
approach, including suggestions that formalities are a precondition of the
existence of a dispute, such as notice of the intention to ﬁle a case, formal
diplomatic protest and negotiations (unless speciﬁcally required by the
optional declaration) (see paragraph 38 of the Judgment) and any speciﬁc
mental element.


   40. On the basis of the examination of the jurisprudence set out above,
it is clear that:
(1) the development of the Court’s case law in this area has been linear in
    the stress that it has placed on objectivity, ﬂexibility and substance over
    form; whether or not a dispute exists is a matter for objective determi-
    nation by the Court on the basis of the evidence before it;

(2) the enquiry, which is empirical and pragmatic, is focused on whether
    or not the States concerned have shown themselves as holding opposite
    views, i.e., whether the evidence reveals a diﬀerence of views, regarding
    the performance or non-performance of an international obligation;

(3) the positive opposition that is required by case law does not have
    to be manifested in a formal manner, for example, that the positions
    be set out in a diplomatic Note. Further, there is no need for notice
    and/or response. The opposition of positions may be evidenced by a
    course of conduct and evidence of the parties’ attitudes, and this is
    the enquiry that the Court must undertake. There is no particular
    way in which a claim must be made. Moreover, the case law establishes
    that the requirement that a dispute exist is not intended to set a
    high threshold for the Court’s exercise of its jurisdiction, a conclu-
    sion that is entirely consistent with the role of the Court as described
    in Section II;


249

1079       nuclear arms and disarmament (diss. op. robinson)

(4) properly seen, therefore, awareness may be conﬁrmatory of positive
    opposition of views, but it is not, as paragraph 41 suggests, a pre-
    requisite for, nor decisive in determining the existence of a dispute.




                V. The Date at which a Dispute Must Exist


   41. Another conundrum raised by the Judgment relates to the date at
which the dispute must exist. Paragraph 42 reads “[i]n principle, the date
for determining the existence of a dispute is the date on which the appli-
cation is submitted to the Court”. Similar formulations with the words
“in principle” are to be found in cases cited in the same paragraph. How-
ever, the plain meaning of the sentence beginning with “in principle” is
that it admits of the possibility that the date at which the dispute is deter-
mined may be a date other than the date on which the Application was
submitted to the Court, i.e., that post-Application evidence may be deter-
minative of the existence of a dispute rather than simply conﬁrmatory as
is stated in paragraph 42. Consequently, the entire analysis in para-
graphs 42 and 43 fails to acknowledge the nuance and ﬂexibility that is
denoted by the phrase “in principle”.

   42. That post-Application evidence may be determinative of the exis-
tence of a dispute is entirely consistent with the ﬂexible, pragmatic
approach that is the hallmark of the Court’s jurisprudence on this ques-
tion.
   43. Paragraph 42 cites two cases in support of its statement that —“[i]n
principle, the date for determining the existence of a dispute is the date on
which the application is submitted to the Court” — Alleged Violations
and Application of the CERD. The relevant paragraphs of both cases cite
Questions of Interpretation and Application of the 1971 Montreal Conven-
tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jama-
hiriya v. United Kingdom) 31 and Questions of Interpretation and
Application of the 1971 Montreal Convention arising from the Aerial Inci-
dent at Lockerbie (Libyan Arab Jamahiriya v. United States of America) 32.
The cited paragraphs from these cases begin: “Libya furthermore dr[ew]
the Court’s attention to the principle that ‘[t]he critical date for determin-

   31 Questions of Interpretation and Application of the 1971 Montreal Convention arising

from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya v. United Kingdom), Prelim-
inary Objections, Judgment, I.C.J. Reports 1998, pp. 25-26, paras. 43-45.
   32 Questions of Interpretation and Application of the 1971 Montreal Convention arising

from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya v. United States of America),
Preliminary Objections, Judgment, I.C.J. Reports 1998, pp. 130-131, paras. 42-44.


250

1080       nuclear arms and disarmament (diss. op. robinson)

ing the admissibility of an application is the date on which it is ﬁled’” (my
emphasis) and reﬂect the Court’s conclusion that it would uphold Libya’s
submission in this regard. The Court concluded that “[t]he date,
3 March 1992, on which Libya ﬁled its Application, is in fact the only
relevant date for determining the admissibility of the Application” 33. It
may be that the diﬃculty arising from the phrase “in principle” could be
traced to Libya’s reference to “the principle” that the critical date was the
date on which the Application was ﬁled. The two phrases are, of course,
totally diﬀerent in meaning.




   44. In paragraph 54, the majority rejected the Marshall Islands’ con-
tention that the Court had, in prior cases, relied upon statements made by
the parties during proceedings as evidence of the existence of a dispute.
The majority discussed the three cases cited by the Marshall Islands in
support of its contentions: Certain Property (Liechtenstein v. Germany),
Preliminary Objections, Judgment, I.C.J. Reports 2005; Land and Mari-
time Boundary between Cameroon and Nigeria (Cameroon v. Nigeria),
Preliminary Objections, Judgment, I.C.J. Reports 1998; and Application of
the Convention on the Prevention and Punishment of the Crime of Genocide
(Bosnia and Herzegovina v. Yugoslavia), Preliminary Objections, Judg-
ment, I.C.J. Reports 1996 (II). However, the majority’s analysis of these
three cases is too categorical and does not allow for the ﬂexibility that the
Court has given itself in this regard. These cases show that the Court has
aﬀorded signiﬁcant weight to statements made during proceedings in its
determination of whether or not a dispute exists, and, at times, did so, to
the exclusion of other evidence.


   45. In Certain Property, the Court’s analysis indicates that it relied pri-
marily on the positions taken by the parties before the Court in ﬁnding a
dispute. At paragraph 54, the majority states that in Certain Property
“the existence of a dispute was clearly referenced by bilateral exchanges
between the parties prior to the date of the application”. However, Ger-
many submitted a preliminary objection on the basis that there was no
dispute between the parties. While Liechtenstein and Germany character-
ized the subject of the dispute diﬀerently, Germany’s preferred character-
ization suggested that it was not a true party to the dispute and thus that
there was no dispute between the parties.



   33 Questions of Interpretation and Application of the 1971 Montreal Convention arising

from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya v. United States of America),
Preliminary Objections, Judgment, I.C.J. Reports 1998, p. 130, para. 43.

251

1081      nuclear arms and disarmament (diss. op. robinson)

  46. After setting out the positions of the parties, the Court proceeded
to note:
        “[T]he Court thus ﬁnds that in the present proceedings complaints
      of fact and law formulated by Liechtenstein against Germany are
      denied by the latter. In conformity with well-established jurispru-
      dence . . . the Court concludes that ‘[b]y virtue of this denial, there is
      a legal dispute’ between Liechtenstein and Germany (East Timor
      (Portugal v. Australia), Judgment, I.C.J. Reports 1995, p. 100,
      para. 22; Application of the Convention on the Prevention and Punish-
      ment of the Crime of Genocide, Preliminary Objections, Judgment,
      I.C.J. Reports 1996 (II), p. 615, para. 29).” 34
The Court then added that pre-Application consultations and exchanges
had “evidentiary value” in support of a ﬁnding of positive opposition.
The Court therefore relied on Germany’s denial during the proceedings as
determinative of the existence of a dispute and merely had recourse to the
pre-Application consultations and exchanges as supporting evidence.


  47. In Land and Maritime Boundary, Nigeria’s submission was that
there was no dispute as such throughout the length of the boundary and
therefore Cameroon’s request to deﬁnitively settle the boundary was
inadmissible (more speciﬁcally that there was no dispute, subject, within
Lake Chad, to the question of the title over Darak and adjacent islands,
and without prejudice to the title over the Bakassi Peninsula) 35. The
Court concluded that in the oral proceedings it had become clear that
there was also a dispute over the boundary at the village of Tipsan 36.

   48. The Court noted that Nigeria had not indicated whether or not it
agreed with Cameroon’s position on the course of the boundary or its
legal basis. In reaching this conclusion, the Court relied particularly on
Nigeria’s response to a question posed by a Member of the Court. The
Court decided that, while Nigeria did not have to advance arguments per-
taining to the merits, “[the Court] cannot decline to examine the submis-
sion of Cameroon on the ground that there is no dispute between the two
States” 37. While it is true, as stated in paragraph 54, that the Court was
concerned with the scope of the dispute (i.e., the extent to which the
boundary was in dispute between the parties) 38, the Court did examine
the submissions of the parties and their positions before the Court in

   34 Certain Property (Liechtenstein v. Germany), Preliminary Objections, Judgment,

I.C.J. Reports 2005, p. 19, para. 25.
   35 Land and Maritime Boundary between Cameroon and Nigeria (Cameroon v. Nigeria),

Preliminary Objections, Judgment, I.C.J. Reports 1998, pp. 313-314, 316.
   36 Ibid., p. 313, para. 85.
   37 Ibid., p. 317, para. 93.
   38 The Court’s examination of materials showed that there was a dispute “at least as

regards the legal bases of the boundary”. The Court was not able to determine “the exact
scope of the dispute”; ibid.

252

1082      nuclear arms and disarmament (diss. op. robinson)

determining that Nigeria had not indicated its agreement, and thus that it
could not uphold Nigeria’s objection.


   49. Application of the Convention on the Prevention and Punishment of
the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia) is, per-
haps, the strongest case in support of the position taken by the Marshall
Islands because the only evidence on which the Court relied in relation to
the existence of a dispute was Yugoslavia’s denial of Bosnia and Herze-
govina’s allegations during the proceedings: “that, by reason of the rejec-
tion by Yugoslavia of the complaints formulated against it by Bosnia and
Herzegovina, ‘there is a legal dispute’ between them (East Timor (Portu-
gal v. Australia), I.C.J. Reports 1995, p. 100, para. 22)” 39. The majority’s
attempt to distinguish this case is far from satisfactory.

  50. The Court’s approach to this question has been less deﬁnitive and
uncompromising than the majority would like to suggest. The Court has
given itself room to aﬀord signiﬁcant weight to statements made during
the proceedings, particularly the denial of allegations by the Respondent,
not just to conﬁrm but to establish a dispute.

   51. I note that the majority has advanced the view that: “[i]f the Court
had jurisdiction with regard to disputes resulting from exchanges in the
proceedings before it, a respondent would be deprived of the opportunity
to react before the institution of proceedings to the claim made against its
own conduct” 40. This appears to be nothing more than a reﬂection of the
majority’s doctrinal attachment to the awareness criterion. It is inconsis-
tent with the case law that notiﬁcation of a dispute is not required. A
respondent’s opportunity to react is more properly addressed as a ques-
tion of procedural due process rather than as an element of the dispute
criterion. If a party is embarrassed by hearing for the ﬁrst time, through
the commencement of Court proceedings, a claim against it, it is surely
open to the Court to address that matter by recourse to the rules of pro-
cedure.




       VI. The Principle of the Sound Administration of Justice

   52. Another reason for rejecting the majority decision is that it mili-
tates against the sound administration of justice, a principle that the

   39 Application of the Convention on the Prevention and Punishment of the Crime of

Genocide (Bosnia and Herzegovina v. Yugoslavia), Preliminary Objections, Judgment,
I.C.J. Reports 1996 (II), pp. 614-615, para. 29.
   40 Paragraph 43 of the Judgment.



253

1083          nuclear arms and disarmament (diss. op. robinson)

Court has emphasized on more than one occasion. In Mavrommatis, the
PCIJ held:

            “Even if the grounds on which the institution of proceedings was
         based were defective for the reason stated, this would not be an ade-
         quate reason for the dismissal of the applicant’s suit. The Court,
         whose jurisdiction is international, is not bound to attach to matters
         of form the same degree of importance which they might possess in
         municipal law. Even, therefore, if the application were premature
         because the Treaty of Lausanne had not yet been ratiﬁed, this circum-
         stance would now be covered by the subsequent deposit of the neces-
         sary ratiﬁcations.” 41
  53. This dictum is in keeping with the rejection of formalism in deter-
mining access to international justice, as discussed throughout the opin-
ion. It is a principle that promotes judicial economy, and thus the sound
administration of justice. In Upper Silesia, in considering whether there
was a “diﬀerence of opinion” for the purposes of Article 23 of the Geneva
Convention (the 1922 Convention between Germany and Poland relating
to Upper Silesia), the PCIJ held:

           “Even if, under Article 23, the existence of a deﬁnite dispute were
         necessary, this condition could at any time be fulﬁlled by means of
         unilateral action on the part of the applicant Party. And the Court
         cannot allow itself to be hampered by a mere defect of form, the
         removal of which depends solely on the Party concerned.” 42
   54. This principle was also cited by the Court in the Paramilitary
Activities case, refusing to reject Nicaragua’s claim when it could remedy
a defect unilaterally (to have expressly invoked a treaty in its negotia-
tions) and reﬁle the case 43. The Court continued as follows:


           “It would make no sense to require Nicaragua now to institute fresh
         proceedings based on the Treaty, which it would be fully entitled to
         do. As the Permanent Court observed, ‘the Court cannot allow itself
         to be hampered by a mere defect of form, the removal of which
         depends solely on the party concerned.’ (Certain German Interests in


   41    Mavrommatis Palestine Concessions, Judgment No. 2, 1924, P.C.I.J., Series A, No. 2,
p. 34.
   42 Certain German Interests in Polish Upper Silesia, Jurisdiction, Judgment No. 6, 1925,

P.C.I.J., Series A, No. 6, p. 14.
   43 Military and Paramilitary Activities in and against Nicaragua (Nicaragua v.

United States of America), Jurisdiction and Admissibility, Judgment, I.C.J. Reports 1984,
pp. 427-429, paras. 81-83.

254

1084       nuclear arms and disarmament (diss. op. robinson)

      Polish Upper Silesia, Jurisdiction, Judgment No. 6, 1925, P.C.I.J.,
      Series A, No. 6, p. 14.)”
 55. Further, in Croatia v. Serbia, the Court cited the passage from
Mavrommatis and held that:

         “What matters is that, at the latest by the date when the Court
      decides on its jurisdiction, the applicant must be entitled, if it so
      wishes, to bring fresh proceedings in which the initially unmet condi-
      tion would be fulﬁlled. In such a situation, it is not in the interests of
      the sound administration of justice to compel the applicant to begin
      the proceedings anew — or to initiate fresh proceedings — and it is
      preferable, except in special circumstances, to conclude that the con-
      dition has, from that point on, been fulﬁlled.” 44
The Court spoke against an approach that would lead to, what it termed
the “needless proliferation of proceedings” 45 or what Judge Crawford in
his dissent calls a “circularity of procedure” 46. An odd result of the major-
ity Judgment is that, given the basis on which the claim has been dis-
missed, the Marshall Islands could, in theory, ﬁle another Application
against the United Kingdom. Any objection based on lack of awareness
of “opposite views” could not be upheld. The “unmet condition” would
have already been remedied. The formal approach adopted by the major-
ity Judgment is incongruous with previous dicta on this point, and mili-
tates against judicial economy and the sound administration of justice.




                                     VII. Facts

   56. The subject-matter of the dispute with the United Kingdom is the
failure of the respondent to fulﬁl its conventional and customary obliga-
tions to pursue in good faith and bring to a conclusion nuclear disarma-
ment in all its aspects under strict and eﬀective control; the phrase “in all
its aspects” includes negotiations on eﬀective measures for the cessation
of the arms race and a treaty on general and complete disarmament.

 The subject-matter of the dispute reﬂects the bargain at the heart of the
NPT, the package deal: the quid is that non-nuclear-weapon States will

   44 Application of the Convention on the Prevention and Punishment of the Crime of Geno-

cide (Croatia v. Serbia), Preliminary Objections, Judgment, I.C.J. Reports 2008, p. 441,
para. 85.
   45 Ibid., p. 443, para. 89.
   46 See dissenting opinion of Judge Crawford in this case, para. 8.




255

1085        nuclear arms and disarmament (diss. op. robinson)

not acquire nuclear weapons; the quo is that nuclear-weapon States may
keep their nuclear weapons but must negotiate in good faith for nuclear
disarmament.
   57. In my view, the United Kingdom’s ﬁrst preliminary objection
should be dismissed. This conclusion ﬂows from application of the facts
to the analysis of the law set out above. However, even when the facts are
assessed against the criterion set out by the majority, this conclusion still
stands 47. An objective examination of the evidence reveals a fundamental
diﬀerence (or views that are positively opposed) between the Applicant
and Respondent on the date of the Application in relation to the
United Kingdom’s performance of its obligations under Article VI of the
NPT, both because of the latter’s negotiating position and the action it
has taken in respect of its nuclear arsenal, as evidenced by the statements
of the parties and the conduct of the United Kingdom.

  58. The Marshall Islands made three statements that are relevant to
the consideration of the existence of a dispute with the United Kingdom.
On 6 May 2010, at an NPT Review Conference, at which the United King-
dom was present, the Marshall Islands stated:
          “We are alarmed that, although almost all NPT members are
        achieving obligations, there are a small few who appear to be deter-
        mined to violate the rules which bind them, and whose actions thus
        far appear evasive, particularly in testing or assembling nuclear weap-
        ons. We have no tolerance for anything less than strict adherence by
        Parties to their legal obligations under the NPT.” 48


On 26 September 2013, at the High-Level Meeting of the General Assem-
bly on Nuclear Disarmament, it “urge[d] all nuclear weapon States to
intensify eﬀorts to address their responsibilities in moving towards an
eﬀective and secure disarmament” 49. While these statements did not
allege any breach by nuclear-weapon States speciﬁcally of their responsi-
bilities, they are indicative of the general posture of the Marshall Islands
on the subject of nuclear disarmament. In my view, they can certainly be
seen as placing nuclear-weapon States on notice that the Marshall Islands
was concerned about the discharge by those States of their responsibilities
relating to disarmament. The United Kingdom’s expression of regret at
the High-Level Meeting of the General Assembly on Nuclear Disarma-
ment about the “energy” being directed towards initiatives such as this
   47  See paragraphs 62 and 63 of the Judgment.
   48  Statement by H.E. Mr. Phillip H. Muller, Ambassador and Permanent Representa-
tive, Permanent Mission of the Republic of the Marshall Islands, to the United Nations
at the 2010 Review Conference of the Parties to the Treaty on the Non-Proliferation of
Nuclear Weapons, 6 May 2010, as referred to in the Marshall Islands’ Statement of Obser-
vations on the Preliminary Objections of the United Kingdom (WSMI), para. 32.
   49 Memorial of the Marshall Islands (MMI), p. 43, para. 98; Ann. 71.



256

1086      nuclear arms and disarmament (diss. op. robinson)

High-Level Meeting, the humanitarian consequences campaign, the
Open-Ended Working Group and the push for a Nuclear Weapons
Convention” 50 may be taken as a sign of a nascent dispute between the
parties about the steps to be adopted to discharge the obligations under
Article VI of the NPT.


  59. At the Second Conference on the Humanitarian Impact of Nuclear
Weapons in Nayarit, Mexico, 13-14 February 2014, the Marshall Islands
was more explicit:
      “the Marshall Islands is convinced that multilateral negotiations on
      achieving and sustaining a world free of nuclear weapons are long
      overdue. Indeed we believe that States possessing nuclear arsenals are
      failing to fulﬁl their legal obligations in this regard. Immediate com-
      mencement and conclusion of such negotiations is required by legal
      obligation of nuclear disarmament resting upon each and every state
      under Article VI of the Non-Proliferation Treaty and customary
      international law.”

   60. This statement alleges a breach by nuclear-weapon States of their
international obligations. It is immaterial that the Marshall Islands did
not cite each of the nuclear-weapon States by name, since those States are
constituted by a small number of countries (nine) and the identity of
those States is common knowledge. The United Kingdom explicitly rec-
ognizes itself as a nuclear-weapon State. Contrary to what is stated in
paragraph 50 of the Judgment, this statement does identify the conduct
that has given rise to a breach by the United Kingdom; as a failure to
fulﬁl its obligations under Article VI of the NPT, speciﬁcally in relation
to the negotiations required by that Article. The statement not only iden-
tiﬁes the breach, but also indicates how it is to be remedied.


  61. The Judgment also comments negatively, in paragraph 50, on the
place and context in which the statement was made, indicating that it was
at a conference not directly concerned with negotiations seeking nuclear
disarmament — at the Second Conference on the Humanitarian Impact
of Nuclear Weapons — as distinct from a conference on negotiating
nuclear disarmament. This is a strange criticism because the questions
that arise from the humanitarian impact of nuclear weapons cannot be
divorced from the fulﬁlment of obligations under Article VI of the NPT,

   50 Statement by Minister Alistair Burt, Parliamentary Under-Secretary of State, United

Kingdom of Great Britain and Northern Ireland, to the UN General Assembly on Nuclear
Disarmament, 26 September 2013, as referred to in POUK, p. 43, para. 98, and Ann. 6; see
also MMI, para. 90 and Ann. 69.


257

1087      nuclear arms and disarmament (diss. op. robinson)

as is indicated clearly in the ﬁrst line of the Preamble to the NPT, which
notes that the States parties were mindful of “the devastation that would
be visited upon all mankind by a nuclear war and the consequent need to
make every eﬀort to avert the danger of such a war and to take measures
to safeguard the security of peoples”.

   62. The absence of the United Kingdom from the meeting is immate-
rial. While awareness is not a requirement for the ﬁnding that there is a
dispute, it is reasonable to assume that the United Kingdom was aware of
the Marshall Islands’ statements. The United Kingdom argues that the
Marshall Islands made no attempts to bring the statements to its atten-
tion. The majority has dismissed the United Kingdom’s argument that
there must be a record of bilateral exchanges. It is beyond question that
modern technological developments have made communication more cer-
tain, quicker and, in many cases, instantaneous. It has done away with
classic images of how statements and positions of one State may be
brought to the attention of another. In today’s world, statements of this
nature are rapidly reported and made widely available in various media.
Given the importance that the United Kingdom has conﬁrmed
that it attaches to this question 51, it is hard to believe that the Mar-
shall Islands’ statement escaped its attention. It is safe to assume that, by
the very next day at the latest, a copy of the statement would have been
on the desk of an oﬃcer in the United Kingdom’s Foreign and Common-
wealth Oﬃce.
   63. I make it clear that the thesis advanced by this opinion is that
awareness is not a prerequisite for determining the existence of a dispute,
but it is certainly noteworthy that, in any case, the United Kingdom’s
position would fall within the parameters of the test set out by the major-
ity. The latter part of the test in paragraph 41 — “could not have been
unaware” — invites an objective examination based upon a standard of
reasonableness. In the modern world of communications technology, it is
reasonable to conclude that the Marshall Islands’ statement would not
have escaped the United Kingdom’s attention. Thus the United Kingdom
could not have been unaware that its views and conduct here were
opposed by the Marshall Islands.

   64. I now turn to look at whether an objective assessment of the Par-
ties’ statements and conduct evidenced positive opposition as at the date
of the Application. As noted by Judge Morelli, a course of conduct,
inconsistent with the other party’s position, may evidence positive oppo-
sition. Consistent with the position taken in this dissenting opinion, this
assessment is made on the basis that awareness is not a requirement for

   51 Sir Daniel Bethlehem on behalf of the United Kingdom conﬁrmed: “I do not tread

into the merits of the case when I say that the United Kingdom has always explicitly
acknowledged the imperative of Article VI of the NPT and has acted and continues to
act towards the end that it mandates” (CR 2016/7, p. 9, para. 3 (Sir Daniel Bethlehem)).

258

1088        nuclear arms and disarmament (diss. op. robinson)

ﬁnding a dispute, and that positive opposition may be deduced without
reference to any mental element.


   65. At the date of the Application, there was clearly a dispute about
the manner in which the United Kingdom’s obligation was to be dis-
charged: whereas the Marshall Islands favoured a comprehensive multi-
lateral approach at that time, calling for “total nuclear disarmament” 52,
the United Kingdom prioritized a step-by-step approach. The following
evidence presented to the Court are indicia of these positions:

 (i) the public position taken by the United Kingdom on the Open-Ended
     Working Group (OEWG) when it was established by the Gen-
     eral Assembly in December 2012, when the United Kingdom noted
     several concerns, including relating to working methods and budget-
     ary impact, and that, as a result, the United Kingdom would not sup-
     port “the establishment of the OEWG and any outcome it may
     produce”, as well as its refusal to participate in the working group’s
     deliberations 53, which the Marshall Islands views as evidence of the
     United Kingdom’s “systematic opposition” to the commencement of
     multilateral negotiations on complete nuclear disarmament 54;

(ii) the statements of the Parties on 26 September 2013, at the High-Level
     Meeting of the General Assembly on Nuclear Disarmament, where
     the Marshall Islands “urge[d] all nuclear weapon States to intensify
     eﬀorts to address their responsibilities in moving towards an eﬀective
     and secure disarmament”, and the United Kingdom’s expression of
     regret about the “energy . . . being directed towards initiatives such as
     this High-Level Meeting, the humanitarian consequences campaign,
     the Open-Ended Working Group and the push for a Nuclear Weap-
     ons Convention”;

(iii) the statement of the Marshall Islands at Nayarit in 2014.
And the following evidence after the date of the Application conﬁrms this
position:
 (i) the United Kingdom delegation’s statement on 9 December 2014 at
     the third International Conference on the Humanitarian Impact of
     Nuclear Weapons, hosted by the Austrian Foreign Ministry in
     Vienna:

   52 MMI, p. 18, para. 25, where the Marshall Islands argues that the United Kingdom

has “continuously and actively oppos[ed] eﬀorts of a great majority of the States of the
world to initiate negotiations that are to lead to total nuclear disarmament”.
   53   Explanation of Vote, 6 November 2012, MMI, p. 38, para. 77 and Ann. 60.
   54   CR 2016/5, pp. 46-47, paras. 6-8 (Grief).

259

1089      nuclear arms and disarmament (diss. op. robinson)

         “The United Kingdom agrees that we must also pursue the goal of
      a world without nuclear weapons, and we are active here too. Some
      have argued that the way to this goal is to ban nuclear weapons now,
      or to ﬁx a timetable for their elimination. The United Kingdom con-
      siders that this approach fails to take account of, and therefore jeop-
      ardises, the stability and security which nuclear weapons can help to
      ensure. The United Kingdom believes that the step-by-step approach
      through the NPT is the only way to combine the imperatives of
      disarmament and of maintaining global stability.”

 (ii) On 14 January 2015, in answer to a question in Parliament about the
      Vienna Conference on the Humanitarian Impact of Nuclear Weap-
      ons, Foreign and Commonwealth Oﬃce minister, Tobias Ellwood,
      declared: “as stated at the Conference, the United Kingdom will con-
      tinue to follow the step-by-step approach to disarmament through
      the existing UN disarmament machinery and the Nuclear Non-Prolif-
      eration Treaty.”
(iii) The United Kingdom’s Report on the implementation plan of the
      2010 NPT Review Conference, dated 22 April 2015, in which the
      United Kingdom stated that it:
      “is committed to a world without nuclear weapons in line with our
      obligations under Article VI of the [NPT] and ﬁrmly believes that the
      best way to achieve this goal is through gradual disarmament nego-
      tiated using a step-by-step approach and within the framework of the
      United Nations disarmament machinery and the Treaty on the
      Non-Proliferation of Nuclear Weapons

       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         We remain determined to continue to work with partners across
      the international community to prevent proliferation and to make
      progress on multilateral nuclear disarmament, to build trust and con-
      ﬁdence between nuclear and non-nuclear weapon States, and to take
      tangible steps towards a safer and more stable world, in which coun-
      tries with nuclear weapons feel able to relinquish them.


         The United Kingdom has a strong record on nuclear disarmament.
      We have steadily reduced the size of our own nuclear forces by well
      over 50 per cent since our Cold War peak and since 1998 all of our
      air-delivered nuclear weapons have been withdrawn and disman-
      tled.” 55


   55 National report on the implementation of actions 5, 20, and 21 of the action plan

of the 2010 Review Conference of the Parties to the Treaty on the Non-Proliferation of
Nuclear Weapons, Report submitted by the United Kingdom, 22 April 2015, pp. 1-2.

260

1090      nuclear arms and disarmament (diss. op. robinson)

  66. The Parties also take opposite views as to whether or not the
United Kingdom’s conduct in respect of its nuclear arsenal complies with
the United Kingdom’s international obligations. The United Kingdom
has conﬁrmed its view that the replacement of the Trident System is in
compliance with its NPT obligations, for example:

 (i) David Cameron, during a Parliamentary Debate on 19 October 2010,
     stating the Government’s position on whether the replacement of the
     Trident nuclear system was to be regarded as illegal under the terms
     of the NPT: “[o]ur proposals are within the spirit and the letter of the
     non-proliferation treaty” 56.

(ii) Letter from the Ministry of Defence, dated 27 September 2013: “[t]he
     renewal of our nuclear deterrent is fully consistent with our obliga-
     tions under this treaty [i.e., the NPT]” 57.

(iii) In a Research Paper of the House of Commons, entitled “The Tri-
      dent Successor Programme: An Update”, it is stated:


        “Successive Governments have insisted that replacing Trident is
      compatible with the UK’s obligations under the NPT, arguing that
      the treaty contains no prohibition on updating existing weapons sys-
      tems and gives no explicit time frame for nuclear disarmament” 58.


The Marshall Islands argues the contrary: that the United Kingdom’s
qualitative improvement and maintenance and extension of its nuclear
weapons system are in breach of Article VI. The substantiation of the
Marshall Islands’ allegations, and the legality of the United Kingdom’s
actions vis-à-vis Article VI of the NPT, are issues for the merits. How-
ever, the divergent positions of the Parties on this issue are suﬃcient to
eﬀect a dispute between the two countries. In this respect, the most impor-
tant aspect of the obligation under Article VI of the NPT is that States
should pursue negotiations in good faith.


  56 HC Deb., 16 October 2010, cl 814, cited at WSMI, p. 17, para. 38, http://www.

publications.parliament.uk/pa/cm201011/cmhansrd/cm101019/debtext/101019-0001.htm.
   57 Letter sent by the Minister for State for the Armed Forces, Andrew Robathan,

27 September 2013, cited at WSMI, p. 17, para. 39, https://www.gov.uk/government/
publications/mod-response-about-the-uks-nuclear-deterrent.
   58 The Trident Successor Programme: An Update, Commons Brieﬁng papers SN06526,

10 March 2015, p. 14, cited at WSMI, p. 17, para. 39, http://researchbrieﬁngs.parliament.
uk/ResearchBrieﬁng/Summary/SN06526#fullreport.

261

1091        nuclear arms and disarmament (diss. op. robinson)

   67. The analysis in this opinion shows that there was a dispute between
the Parties as at the date of the Application. It is clear that the Parties
had diﬀerent views as to the content of and the United Kingdom’s com-
pliance with its obligations. This includes the speed and manner in which
negotiations were to take place, as well as the United Kingdom’s actions
in respect of its nuclear arsenal. This conclusion is conﬁrmed by the posi-
tion taken by the Parties during the proceedings. The United Kingdom,
in its preliminary objections, noted that it “considers the allegations [of
the Marshall Islands regarding the United Kingdom’s breach of Arti-
cle VI of the NPT and parallel customary obligations] to be manifestly
unfounded on the merits” 59.




                                 VIII. Conclusion

   68. The majority decision in this case represents a conspicuous aberra-
tion and an unwelcome deviation from the Court’s long-applied position
on this question. International law, like any other branch of law, is not
static and some of the greatest developments in history would not have
taken place but for the dynamism of law. But where current law can be
applied to serve the interests of the international community as a whole,
such a dramatic change is only warranted if there is a compelling consid-
eration in favour of doing so. Indeed such an approach is conﬁrmed by
the Court’s own holding that:

          “To the extent that the decisions contain ﬁndings of law, the Court
        will treat them as it treats all previous decisions: that is to say that,
        while those decisions are in no way binding on the Court, it will not
        depart from its settled jurisprudence unless it ﬁnds very particular
        reasons to do so.” 60

   69. The majority has advanced no such reasons. Its holding today has
placed an additional and unwarranted hurdle in the way of claims that
may proceed to be examined on the merits. In so doing, it has detracted
from the potential of the Court to play the role envisaged for it as a
standing body for the peaceful settlement of the disputes and through this
function, as an important contributor to the maintenance of international
peace and security. This conclusion is rendered even more telling by the
subject-matter of the dispute before us today.

   59 POUK, p. 3, para. 5. Discussed by Marshall Islands, e.g., CR 2016/9, p. 17.
   60 Application of the Convention on the Prevention and Punishment of the Crime of Geno-
cide (Croatia v. Serbia), Preliminary Objections, Judgment, I.C.J. Reports 2008, p. 428,
para. 53.

262

1092     nuclear arms and disarmament (diss. op. robinson)

  70. Seen in the light of the considerations set out in Sections I and II
of this opinion, one would be forgiven for concluding that, with this
Judgment, it is as though the Court has written the Foreword in a book
on its irrelevance to the role envisaged for it in the peaceful settlement of
disputes that implicate highly sensitive issues such as nuclear disarma-
ment.

                                            (Signed) Patrick Robinson.




263

